4 0


Order issued September    21' , 2012




                                            In The
                                (Court iii Apprats
                       Niftfir Elistrirt of . .exas at Dallas
                                    No. 05-11-01119-CV


              IMAGINE AUTOMOTIVE GROUP, INC., ET AL., Appellants
                                              V.
            BOARDWALK MOTOR CARS, LTD. D/B/A BOARDWALK
         PORSCHE (FORMERLY THE PORSCHE STORE), ET AL., Appellees


                                         ORDER

       The Court has before it appellees' September 21, 2012 unopposed motion for extension of

time to file their brief. The Court GRANTS the motion and ORDERS appellees to file their brief

by October 24, 2012.




                                                     MOLLY F CIS
                                                     JUSTICE